 MINEWORKERS DISTRICT30 cI' -H COAL) ,309District 30, UnitedMine Workers of America andLocal 1834,United Mine Workers of AmericaandTCHCoal CompanyandJoboner CoalCompanyandSamoyed Energy Company, Inc.Cases- 9-CC-1200-1, 9-CC-1200-2, 9-CC-1201-1, 9-CC-1201-2, 9-CB-5676-1, and 9-CB-5676-231 January 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND BABSONOn 11 January 1985 Administrative Law JudgeDonald R. Holley issued the attached decision. TheRespondents, District 30,, United Mine Workers ofAmerica (District 30) and Local 1834, United MineWorkers of America (Local 1834), filed exceptionsand supporting briefs. The Charging Party, Samo-yed Energy Company, Inc. (Samoyed) filed an an-swering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision - and therecord in light- of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions as modified, but not to adopt the rec-ommended Order.-The judge found, inter alia, that District 30 andLocal 1834 violated Section 8(b)(1)(A) through theconduct and actions of the protesting formerGreasy Creek employees, who are also members ofLocal 1834, by coercing and restraining Samoyed'semployees on 19 July 1983 and other dates byblocking ingress to and egress from, the Samoyedmine, and by threatening to bust the heads ofSamoyed's employees if Samoyed, failed to hireformer Greasy Creek .employees.) The judge fur-ther found that the Respondents violated Section8(b)(4)(i)and (ii)(B) of the Act by inducing and en-couraging the employees of secondary employersTCH and Joboner to strike. or to refuse to performany services for their employers and by threateningto picket and by picketing TCH and Joboner, allwith the object of fbrcing TCH and Joboner to_cease doing business with each other and withSamoyed in order to cause Samoyed to sign theUMWA contract and hire the former employees oftheGreasy ,Creek Coal, Company. The Respond-iThe Respondents have not excepted to the judge's findings that Dis-trict 30 violatedSec. 8(b)(1)(A) of the Act by executing a collective-bar-gaining agreement when it did not represent a majority of Samoyed's em-ployees, and violated Sec 8(b)(2) of the Act by executing a contract witha union-secunty clause when it did not represent a majority of Samoyed'semployees.278 NLRB No. 45ents have, excepted to the judge's findings in thisregard.1.,We find merit to the Respondents' exceptionsto the judge's-finding that the Respondents wereliable for former Greasy Creek employee ChesterBurke's statementson 16 July 1983 threatening tobust the heads of Samoyed's employees. During thehearing the General Counsel and the Charging Par-tiesargued that the Respondents should be heldliable for Burke's conduct because he was a minecommitteeman when Greasy Creek Coal Companyabandoned the mine in April 1983. Further, Burkerepresented himself to be a mine committeemanwhen he spoke with Samoyed Mine SuperintendentHunter and Samoyed employee Akers and when hesignedthe 18 July 1983 grievance. The Respond-ents argued that Burke was not their agent and thatthey are not liable for his conduct because theUMWA contract precludes an employee who is onlayoff status from serving as a mine committeeman.The judge concluded that it was unnecessary to re-solve the dispute concerning 'Burke's agency statusbased on his finding that the Respondents wereliable for the picketing and the conduct of the pick-eters on other grounds. However, absent a findingthat Burke was the Respondents' agent and, absentany exception to the judge's failure to find Burketo be an agent, on this record we are unable tohold the Respondents liable for Burke's threats be-causeBurke's threatswere not made at a timewhen the former Greasy Creek employees werepicketing.2Accordingly,we reverse the judge'sfinding and dismiss the allegations that the Re-spondents violated Section 8(b)(1)(A) by threaten-ing to bust heads if Samoyed failed and refused toemploy the former Greasy Creek Coal Companyemployees.2.We adopt the judge's remaining- unfair laborpractice . findings.We agree, for the reasons setforth in the judge's decision, that Respondent Dis-trict 30 engaged in unfair labor practices in viola-tion of Section 8(b)(1)(A) and Section 8(b)(4)(i) and(ii)(B) of the Act. In agreeing with the judge's con-clusion that Local 1834 violated Section 8(b)(1)(A)and Section 8(b)(4)(i) and (ii)(B) of the Act, werely on the record evidence that Local 1834 Presi-dent Harris and other Local 1834 officers failedthemselves to cross the picket lines to report towork at their respective places of employment,thereby signaling the membership that they were toignore the "back to work" instructions uttered atthe unionmeetings.Thus, we are not affirming the2For the reasons stated in the judge'sdecision,Chairman Dotsonwould affirm the judge's finding that the Respondents were liable forBurke's threatsand therebyviolated Sec 8(b)(1)(A) 310DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal's liability on the theory that any particular,more effective tactic tocause itsprotestingmem-bers to return to work was left untried, but ratheron the basis that any force the "back to work" di-rectives did carry was belied by the Local officials'failure to return to work themselves after issuingthem.3We further hold Local 1834 liable byreason of its officers' refusal to cross the picketlines on the ground thata union,like an employer,acts throughitsagents.4The Local 1834 officersare admitted agents of the Union and their con-duct, therefore, evidenced the Local's endorsementof the protest activities, thereby rendering theLocal liable for the protest activities in violation ofSection 8(b)(1)(A) and 8(b)(4) of the Act.ORDERThe, National Labor Relations Board orders thatA. Respondent District 30, United Mine Workersof America, its officers, agents, and representatives,shall1.Cease and desist from(a)Giving effect to or seeking to enforce thecontract entered with Samoyed Energy Company,Inc. on 12 July 1983, which was executed at a timewhen it did not represent a majority of Samoyed'semployees.(b)Seeking to cause Samoyed to discriminateagainst its employees in violation of Section 8(a)(3)of the Act, by giving effect to orseeking to en-force the union-security clause in the above-de-scribed 12 July 1983 agreement, which requiresthat Samoyed employees join and remain membersof the Union as a condition of employment.(c)Coercing and restraining Samoyed's employ-ees by blocking ingress to and egress from theSamoyed mine site.(d) Inducing and encouraging individuals em-ployed by TCH Coal Company, Joboner CoalCompany, or any other person engaged in com-merce, or in an industry affecting commerce, toengage in a strike or refusal to perform any serv-ices, and coercing and restraining TCH Coal Com-pany, Joborler Coal Company, or any other personengaged in commerce or an industry affecting com-merce, where an object thereof is to force or re-quire TCH and,Joboner to cease, doing businesswith each other and with Samoyed Energy Com-pany, Inc. to cause Samoyed to sign the UMWAcontractand to hire the former employees ofGreasy Creek Coal Co. ,2.Take the following affirmative action neces-sary to effectuate the policies of the Act.SeeU.S Steel Corp. vMine Workers,598F 2d 363 (5th Cir 1979).SeeIndiana & MichiganElectric Go,273 NLRB1540 (1985)(a) Post at its offices and meeting halls copies ofthe attached notice marked "Appendix A."5 Copiesof the notice, on forms provided by the RegionalDirector for Region 9, after being signed by Re-spondentDistrict 30's authorized representative,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by Respondent Dis-trict 30 to ensure that the notices are not altered,defaced, or covered by any other material.(b)Deliver to the Regional Director signedcopies of the notice sufficient in number for postingby TCH Coal Company, and Jobonet Coal Compa-ny, those companies being willing, at all locationswhere notices to their employees are customarilyposted.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatstepsRespondent District 30 has taken to comply.B. Respondent Local 1834, United Mine Work-ers of America, its officers,agents,and representa-tives, shall1.Cease and desist from(a)Coercing and restraining Samoyed's employ-ees by blockingingress toand egress from theSamoyed mine site.(b) Inducing and encouraging individuals em-ployed by TCH Coal Company, Joboner CoalCompany, or any other person engaged in com-merce, or in an industry affecting commerce, toengage ina strike or refusal to perform, any serv-ices,and coercing and restraining TCH Coal Com-pany, Joboner Coal Company, or 'any other personengaged incommerce or an industry affecting com-merce, where an object thereof is to force or re-quire TCH and Joboner to cease doingbusinesswith each other and with Samoyed Energy Com-pany, Inc., to cause Samoyed to sign the UMWAcontract and to hire the former employees ofGreasy Creek Coal Co.2.Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Post at its offices and meeting halls copies ofthe attached notice marked "Appendix B."6 Copiesof the notice, on forms provided by the RegionalDirector for Region 9, after being signed by Re-spondent Local 1834's authorized representative,shall be posted by Respondent Local 1834immedi-5 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board."6 See fn. 5, supra MINEWORKERS DISTRICT30 (TCH COAL)ately upon receipt and maintained for 60 consecu-tive daysin conspicuous places including all placeswhere notices to members are customarily posted.Reasonable steps shall be taken by RespondentLocal 1834 to ensure that the notices are not al-tered, defaced, or covered by any othermaterial.(b)Deliver to the Regional Director signedcopies of the notice sufficient in number for postingby TCH Coal Company, and Joboner Coal Compa-ny, those companies being willing, at all locationswhere notices to their employees are customarilyposted.(c)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent Local 1834 has taken tocomply.APPENDIX ANOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National LaborRelationsBoard has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT give effect to or seek to enforcethe contract entered into with Samoyed EnergyCompany, Inc. on 12 July 1983 which was execut-ed at a time when we did not represent a majorityof Samoyed's employees.WE WILL NOTseek to cause Samoyed to dis-criminate against its employees in violation of Sec-tion 8(a)(3) of the Act, by giving effect to or seek-ing to enforce the union-security clause in theabove-described 12 July 1983 agreement, which re-quires that Samoyed's employees join and remainmembers of the Union as a condition of employ-ment.WE WILL NOT coerce and restrain Samoyed'semployees by blocking ingress to and egress fromthe Samoyed mine site.WE WILL NOTinduce and encourage individualsemployed by TCH Coal Company, Joboner CoalCompany, or any other person engaged in com-merce or in an industry affecting commerce, toengage in a strike or refusal to perform any serv-ices, and WE WILL NOT coerce and restrain TCHCoal Company, Joboner Coal Company, or anyother person engaged in commerce or an industryaffecting commerce, where an object thereof is toforce or require TCH and Joboner to cease doingbusinesswith each other and withSamoyedEnergy Company, Inc. to cause Samoyed to signthe United Mine Workers of America contract and311to; hire the former employees of Greasy Creek CoalCo.DISTRICT 30, UNITEDMINE WORK-ERS OF AMERICAAPPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United,States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOTcoerce and restrain Samoyed'semployees by blocking ingress to and egress fromthe Samoyed mine site.WE WILL NOT induce and encourage individualsemployed by TCH Coal Company, Joboner CoalCompany, or any other person engaged in com-merce or in an industry affecting commerce, toengage in a strike or refusal to perform any serv-ices, and WE WILL NOT coerce and restrain TCHCoal Company, Joboner Coal Company, or anyother person engaged in commerce or an industryaffecting commerce, where an object thereof is toforce or require TCH and Joboner to cease doingbusinesswith each other and with SamoyedEnergy Company, Inc. to cause Samoyed to signthe United Mine Workers of America contract andto hire the former employees of Greasy Creek CoalCo.LOCAL 1834, UNITED MINE WORK-ERS OFAMERICAJames E. Horner, Esq.,for the General Counsel.James R. Hampton, Esq. (Hampton and Sholar),ofHazard,Kentucky, forRespondentUnitedMineWorkers of America, District 30.Bernard Pafunda, Esq. (Deskins and Pafunda),of Pike-ville,Kentucky, for Respondent United Mine Workersof America, Local 1834.ForrestH.Roles,Esq.,andBarbara L. Krause, Esq.(Smith,Heenan, Althen and Zanolli),of Charleston,West Virginia, for Charging Parties TCH Coal Com-pany and Joboner Coal Company.George J. Oliver, Esq. (Thompson,Mann, and Hutson),andJames Pruitt, Esq. (Pruitt and DeBurbon),of Wash-ington,D.C., for Charging Party Samoyed EnergyCompany, Inc. 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMENT OF THE CASEDONALD R. HOLLEY, Administrative Law Judge. Theoriginal charges in Cases 9-CC-1200-1 and 9-CC-1200-2 were filed by TCH Coal Company (TCH) on July 20,1983,1againstDistrict 30,UnitedMineWorkers ofAmerica (District 30) and Local 1834, United MineWorkers of America (Local 1834), respectively. Thereaf-ter, on July 25, Joboner Coal Company (Joboner) filedthe original charges in Cases 9-CC-1201-1 and 9-CC-1201-2 against District 30 and Local 1834, respectively.Subsequently, on August 31, Samoyed Energy Company,Inc. (Samoyed) filed the original charges in Cases 9-CB-5676-1 and 9-CB-5676-2 against District 30 and Local1834, respectively.On January 31, 1984, the RegionalDirector for Region 9 of the National Labor RelationsBoard issued an order consolidating cases and consolidat-ed complaint and notice of hearing which alleged, interalia, that District 30 and Local 1834 had engaged in con-duct which violates Section 8(b)(1)(A) and (2) and Sec-tion 8(b)(4)(i)(ii)(B) of the National Labor Relations Act.The Respondents filed answers denying that they had en-gaged in the unfair labor practices described in the con-solidated complaint.On March 13, 1984, the RegionalDirector issued an amended complaint to correct minorerrors in the original complaint. District 30 and Local1834 have denied they engaged in the unfair labor prac-tices alleged in the amended consolidated complaint.The case was heard in Pikeville, Kentucky, on April10, 11, and 12, 1984. All parties appeared and were af-forded full opportunity to participate in the proceeding.Each of the parties filed posthearing briefs which havebeen carefully considered. On the entire record, andfrom my observation of the demeanor of the witnesseswho appeared to testify, I make the followingFINDINGS OF FACT1.JURISDICTIONTCH, a Kentucky corporation, owns and/or controlscertain coal rights in Pike County, Kentucky, and oper-atesa coal preparation plant in Millard, Kentucky.During the 12-month period preceding issuance of theoriginal complaint, it sold and shipped from its Millard,Kentucky facility products valuedin excessof $50,000 tocustomers located outside the State of Kentucky.Joboner, a Kentucky corporation, is engaged in themining and selling of coal,andoperates, pursuant toanagreement with TCH, a coal mine on Greasy Creek,Pike County, Kentucky. During the 12-month periodpreceding issuance of the original complaint, Jobonersold and delivered to TCH, at its preparation plant, coalvalued at an amount exceeding $50,000.Samoyed, a Kentucky corporation, is engaged in themining and sellingof coal, and operates, pursuant to anagreement with TCH, a coal mine on Greasy Creek,Pike County, Kentucky. During the period extendingfrom June 14, 1983, to April 10, 1984, Samoyed sold and1All dates are 1983 unless otherwise indicateddeliveredto TCH,at its preparation plant, coal valued atan amount exceeding$50,000.On the uncontested facts setforthabove, I find thatTCH, Joboner,and Samoyed are employers engaged incommercewithin themeaning of Section 2(2), (6), and(7) of the Act.II. STATUS OF LABOR ORGANIZATIONSIt is admitted, and I find, that District 30 and Local1834 are labor organizations within the meaning of Sec-tion2(5) of the Act.III.THE ALLEGED UNFAIRLABOR PRACTICESA. FactsTCH, which operates a coal cleaning and preparationplant at Millard, Kentucky, holdsleases tocertain coalrights in Pike County, Kentucky. Through contractualagreements with a number of contract miners, it causescertain independent contractors, such as Joboner, toremove coal from the face and deliver it to its Millardpreparation plant for X amount per ton.At thebeginningof 1983, Greasy Creek Coal Compa-ny owned by Kaminski Kaiser operated a coal mine ontheGardiner Fork of Greasy Creek in Pike County,Kentucky, pursuant to an agreement with TCH, whichheld the lease to the coal. The contract arrangement be-tween Greasy Creek Coal and TCH wasone whereinthe latter paid the former a given amount per ton toremove coal from the seam and deliver it to TCH at itsMillard, Kentucky preparation plant. Greasy Creek Coaloperated the mine under union conditions and was signa-tory to a collective-bargaining contract with the UnitedMine Workers of America. In April, Greasy Creek Coalabandoned the mine when it became insolvent. Kaiser,the owner, left Pike County, Kentucky, for points un-known. At the time operations ceased, Greasy CreekCoal had about 14 employees. All were members ofLocal 1834. Chester Burke, one of the employees, wasthe elected union representative of the employees. Histitlewas that of mine committeeman.When Kaiser abandoned the Greasy Creek mine sitesome of the machinery and equipment formerly used byGreasy Creek Coal to operate the mine remained. Therecord reveals that the title to such machinery andequipment, excluding the conveyor belt utilized toremove coal from the face, reverted to a Pikeville, Ken-tucky bank.In late May or early June, TCH and Samoyed EnergyCompany, Inc. orally agreed that Samoyed would reacti-vate the Greasy Creek mine under a contract arrange-ment substantially like the arrangement TCH previouslyhad with Greasy Creek Coal Company. The principals ofSamoyed are William Higginbotham and Clifford Mar-enko. Immediately after the agreement was reached,Samoyed commenced cleanup operations which werenecessary to permit reopening of the mine. To accom-plish the necessary preparatory work, Samoyed hiredabout five employees who reported to the site and com-menced work. None of the employees hired by Samoyedwere members of a union. Samoyed did not hire any of MINE WORKERS DISTRICT 30 (TCH-COAL)313the 14individualswho had previouslybeenemployed byGreasy Creek Coal Company.During the firstweek of June, Eddie Ratliff appearedat the-Greasy Creekmine site,identified himself as afield representativeofDistrict30,and asked Higgin-botham and Marenkowhether theywere going to signthe UnitedMine Workers contract.The Samoyedprinci-pals observedtheywere just cleaning up the,site at-thattime and refrained from givingRatliffan answer to hisinquiry.Approximately 10 dayslater,Ratliff returned-tothe site and asked Samoyed'ssuperintendent,JohnHunter,if the Companyintended to signtheUnitedMineWorkers contract.Hunter informed Ratliff hewouldhaveto talkto Higginbotham or Marenko.At some pointduring the month of June,ChesterBurke,theGreasy Creek Coal Companymine commit-teeman,appearedat themine site to seekwork.WoodyAkers, Samoyed's-outsideman, told Burkehe did notknowwhen Samoyed would behiring.On, June14TCHand Samoyed entered a writtenagreementwhich definedtheir relationshipwithrespectto theGreasyCreek mine.Insofar-as is relevant, theagreementprovided thatSamoyed would,as an inde-pendent contractor,remove coal from the seam and de-liver it to TCH'sMillard- preparationplant fora statedamount per ton. The agreementfurther provided thatSamoyed would hireits own employees and that its prin-cipalswouldcontrol its labor relations.2-In lateJune orearlyJuly,EddieRatliff contactedScott Kiscaden,the presidentof TCH,and asked wheth-erKiscaden was going to require Samoyed to sign theUMW contract.Kiscaden informedRatliff thatdecisionwas onewhichthe principalsof Samoyed would have tomake.On Saturday, July 9,mine committeemanChesterBurke, accompaniedby JerryJones,3 appeared at themine siteduring the morning hours and conversed withHunter, the superintendent,and Akers, the outside man.After tellingHunterthat Ratliff had toldhim. Samoyedhad refused to sign,the UMW contract,Burke informedHunter thatthere would be some heads busted if Samo-yed did not put thepanel(the formerGreasy Creek CoalCompany employees) back to work there.Burke wenton to saythat therewas going to be a lot. of troublethere onMonday-that 5`there's going to be a picket lineup here andeverythingin thishollow will be stoppedfrom work.',Burke then informed Hunterthat the con-templated actioncouldbe stopped if Hunterwould con-tactHigginbotham and Marenkoand they got back tohim by 2 p.m.4Apparently,the principals of Samoyed did not contactBurke subsequent to his Saturday visitto the mine site.Consequently,onMonday morning,July 11,approxi-mately20 protestersappeared at the site,blocked the2-See R District Exh 1. The record reveals that Samoyed moved itsown machinery and equipment to the Greasy Creek mine site to permitperformance of the contract It did not obtain any of the machinery orequipment previously owned by Greasy Creek Coal Company8 Jones,a former employee of Greasy Creek Coal Company, was asafety committeeman when the mine was abandoned in April4 Burke denied that he uttered any threats at any time.I credit the tes-timony of Akers and Hunter which reveals Burke uttered numerousthreats:t`ad Teiig to =the-minewith crib blocks,5and de-meaned Samoyed employees by calling them"scabs."Higginbotham testified that whenhe arrivedat the sitethatmorning he noted that the telephone line to the minehad beencut.ChesterBurke was one ofthe protesterswho appeared at the sitethatmorning.'Higginbothamcredibly testified,on observing whatwas occurring at the mine siteon themorning of July11, he and Marenko went to the officesof District 30,which were located across the street from Samoyed'soffice,to consultwith District 30 officialsin an attemptto remedy the situation.AccordingtoHigginbotham,Ernie Justice, theDistrict president,Cornelious Owens,theDistrictvicepresident,and EddieRatliffwerepresent when he and Marenkoarrived.6Higginbothamtestifiedthat afterintroducingMarenko and himself tothe union officials,he informedthemtheywere there totalk about the problem up onGreasy Creek; that theyhad a mine there and had pickets.He claimed he then-statedtheirmen were cleaning up on the outside andthey had notmined any coal and were seekinghelp fromJustice.AccordingtoHigginbotham,Justice then in-formedthem theywere running a scab operation and thework shouldbe done with union employees;that they-wouldcontinueto have-problems untilthey signed theUnitedMine Workers contract;thatwhen they signedthe contract,theirproblem wouldgo away; that theywould haveto take back the employeesof Greasy Creekor theywould not run any coal;and that if they did notsign the contract, -they definitelywould not run any coal,and they would always have a problem.After hearingJustice'sremarks, Higginbotham and Marenko left Dis-trict 30's offices.The recordrevealsthat ChesterBurke and the formerGreasy Creek CoalCompany employeesexpanded theirprotest activities on the morning ofJuly 12 byplacingprotesters at locationswhich wouldassurethat the em-ployees ° of other employers were enmeshed in their dis-pute with Samoyed.Thus therecord reveals thatin addi-tion toprotesting once again atthe Samoyedmine site,protesters were placed at the so-called low water bridgewhich hadto be crossedby truckdriversdelivering coalto the TCH preparation plant, bythe employees ofTCH, and. by the employeesof HopkinsCreek Coal -Company. Additionalprotesters were placed at the pointwhere Greasy Creek and Brown Forkintersect on theroad leading toJoboner Coal Company.7 It is undisputedthat the hourlyemployeesemployed by Hopkins Creek,Joboner, andTCH are all membersof Local 1834 andthat theyallhonoredthe above-described protest linesand refusedto report for work at theirrespective placesof employmenton July 12.sCrib blocks are pieces of wood approximately 6-by-6 inches and 36inches long6Owens claims that Justice was not in the office on July 11 and thathe talked to Higginbotham and Marenko that day Justice testified in a10(k) proceeding he first met the Samoyed principals on July 11,but sup-ported Owen's testimony in the instant proceeding Owens and Justicewere not impressive witnesses I credit Higginbotham'sversion of theJuly 11 meetingr See G C Exh 3 which accurately reveals the protest locations 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDCurt Harris, the president of Local 1834, who is em-ployed by Hopkins Creek Coal Company, reported forwork on July 12 before the protesters appeared at thelow water bridge. Harris indicated during his testimonythatwhen he left the Hopkins mine on the morning ofJuly 12 to pick up supplies he encountered protesters atthe low water bridge and ascertained that they were pro-testing because Samoyed would not hire them. Jess Jus-tice, the superintendent for Hopkins Coal, credibly testi-fied, when Harris returned from a supply run on July 12,the employee told him that there were some people fromthe old Greasy Creek mine at the mouth of the creekand they were stopping TCH people from going towork. Justice claims after appraising him of the situation,Harris requested and was granted permission to go to theDistrict to see if he could settle things." SuperintendentJustice testified, at 1:30 p.m. on July 12, Harris calledhim to say the problem had been solved as Samoyed hadsigned the contract and there would be a union meetingat 5 p.m. Justice added that Harris told him the secondshift could go ahead to work because there would be nopicket line stopping them.Higginbotham credibly testified that on the morning ofJuly 12, he and Marenko once again went to District 30'soffice to protest the presence of pickets at the Samoyedmine site. Higginbotham testified that Justice, in the pres-ence of Owens and Ratliff, told them just about the samething he had told them the day before. Namely, that theywere doing scab operations; that if they did not put theGreasy Creek employees in the jobs they were doingwith Samoyed employees, they would not be mining anycoal; that their problem was not going to go away; andthat if they wanted their problem to go away, they couldsign the contract.9 On being advised of their options,Higginbotham and Marenko left District 30's officeswithoutsigning thecontract.The record reveals that after the Samoyed principalsleftDistrict 30's offices during the late morning hours onJuly 12, TCH's president, Kiscaden, telephoned Justiceto complain because the protesters had idled the TCHpreparation plant. Kiscaden credibly testified, after tell-ing Justice that he understood his independent contractor(Samoyed) was coming to the District 30 office to talk toJustice, Justice told him he would be glad to talk tothem and, if they signed a contract, everything would befine.During the early afternoon hours on July 12, Marenkoreturned to District 30's offices and signed the UMWcontract. It is undisputed that neither of the Respondentshad been authorized by Samoyed's five employees to8Harris claimed he went straight home after being excused from workon July 12 He was a most reluctant witness and refused to give thenames of the protesters he saw at the low water bridge who were admit-tedlymembers of Local 1834 I do not credit his claim that he wenthome instead of going to District 30's offices on July 129While Justice admitted he conversed with the Samoyed principals onJuly 12, he denied he sought to cause them to sign the contract by threat-ening them I credit Higgenbotham's testimony where it conflicts withthat given by Justice I find that Justice credibly indicated that Marenkovoiced objection to hiring the Greasy panel because those employeeswere not trained in the use of a continuous miner, and Justice sought toovercome the objection by indicating that recognition of the Greasypanel would not obligate Samoyed to hire unqualified employeesrepresentthem incollectivebargainingat the time thecontract was executed. District 30 President Justice, whowas admittedlyunawareof any business relationship be-tween Greasy Coal Company and Samoyed, sought tojustify the District's execution of the contract by claim-ing he considered' Samoyed to be a successor employer.As notedsupra,Curt Harris, Local 1834'spresident,notified Jess Justice, the Hopkins Creek superintendent,at approximately 1:30 p.m. on July 12, that SamoyedEnergy had signed the UMW contract. Apparently, theprotestersalso learnedthat Samoyed had signed the con-tract, because the record reveals they ceased to protestduring the afternoon of July 12.At 5 p.m. on July 12, Local 1834 held aspecial callmeeting at its normalmeeting place, the TCH bathhouse.Harris testified that members employed by TCH, Jo-boner,Hopkins Creek, and the former employees ofGreasy Creek Coal attended the meeting.Harrisindicat-ed he informed the membersduringthemeeting thatSamoyed had signed the UMW contract and he orderedthe members to go back to work. According to Harris,some of the members present told him "to go get f-ed."During the period extending from the early afternoonof July 12, Tuesday, through July 17, there was no pro-testing, and Local 1834s members, excluding the formerGreasy Creek employees, worked.On Saturday, July 16, Chester Burkeand James Bul-lard,Kaiser's son-in-law, who was formerly employed byGreasy Creek Coal, went to the Samoyedmine site todeliverunion-checkoff forms and contract booklets.While there, Burke admittedly asked Akers and Hunterwhether Samoyedwas goingto 'hire the former GreasyCreek Coal employees.When Hunter indicated theywere thinking about it, Burke stated "if they didn't hirethe panel back, there would be some heads busted."10Jess Justice,Hopkins Creek's superintendent, testifiedthat on July 16,Keetis(Pete) Prater, Local 1834's finan-cial secretary, informed him that there was still troubleover the Samoyedsituationand he should contact RandyMay, TCH'sgeneral manager,or Scott Kiscaden, andtell them of the situationso somethingcould be done byMonday, July 18. The record,revealsthat Justice relayedthe information to Kiscaden, and Kiscaden thereafterspoke with Local 1834 President Curt Harris and ar-ranged a meetingat the Samoyedminesite between Dis-trict 30, the former Greasy Creek Coal employees, theSamoyed principals, and himself for Monday morning,July 18, at 7 a.m.On the morning of July 18,a largenumber of individ-uals,estimated by witness Akers to be 70 or 80 innumber, appeared at the Samoyed mine site. When Akerssought to report for work, Chester Burke informed himthere were a bunch of hotheads in the group and if heattempted to drive through he might get his windshieldbroken. i t Akers did not attempt to pass the protesters togo to ' work. At approximately 7 a.m., Kiscaden joinedMarenko and Higginbotham, at the site. The three indi-viduals approached Burke and District 30 representative10 Burke denied he uttered the threat. I credit Hunter and Akers whowere, by far, more impressive witnessesI' Burke denied making the comments I credit Akers MINE WORKERS DISTRICT 30 (TCH COAL)315Ratliff to discuss the situation. Burke was attired iii hiswork clothes and had his dinner bucket with him. Burkestated that he wanted to go to work and wanted hisbackpay. Apparently, Higginbotham' or Marenko indicat-ed the former Greasy Creek Coal Company employeeswere not capable of working with continuousminers andRatliff produced a contract book and, utilizing it, arguedthat members of the Greasy Creek panel had, a right toupdate their skills and'should be employed. Kiscaden re-called that Ratliff stated the men would be put back towork or there would continue-to be problems; that hewas there to represent the folks and until they were putback to work there would be problems.12 Kiscaden in-terceded and suggested the contract contained a griev-ance procedure and the problem should be handled inthatmanner.Ratliff and the Samoyed Energy officialsagreedandRatliff left to go the District 30 office toobtain a grievance form. He thereafter obtained a griev-ance form and, when the grievance was prepared, Ches-ter Burke signed the form in his capacity of mine com-mitteeman.13 The Samoyed Energy principals and Ratliffagreed the grievance should be submitted for arbitrationimmediately. 14After the grievance had been filed, Burke and Bullardconcludeditwasnot going to help them, and they decid-ed to reinstitute their protest. As a consequence, protest-ers appearedonce againon the morning of July 19 at thelow water bridge, at the entrance to Joboner, and at theSamoyed mine site.Higginbotham testified July 19 was probably the worstand most vicious day they had. He indicated that whilehe was at themine sitefor approximately A45 minutes thatmorning,he observed that crib blocks had been placed inthe road again, and he observed protesters with rocks,sticks,and clubs in their hands. Frank Price, a-Samoyedemployee, testified the pickets began throwing rocks atSamoyed employees about noon. Another Samoyed em-ployee, Darrell McMillion, testified one of the rocks thatwas thrown by protesters damaged a car belonging toJeff Harris, and employee Kenny Vaughn was almost hitby another rock. McMillion further testified that uniden-tified protesters demanded that the Samoyed employeesshut down a generator which was in operation at thesite.Uncontroverted evidence reveals the, KentuckyState police were summoned to enable Samoyed's em-ployees to leave the mine site on the evening of July 19.The record reveals that mine committeeman ChesterBurkeengaged inprotesting at the low water bridgefrom July 19 through the end of that week.-Randy May,TCH'sgeneralmanager,testifiedhe conversed withBurke on July 20 and Burke told him he felt the former12Ratliff was not called as a witness to refute Kiscaden's version ofthe incident.1sG C. Exh 4. The body of the grievance states-We the panel members at the mine are grieved because the co hasrefused to honor the panel after agreeing to do so. The co has re-fused to allow us to update our panel form. We ask that co pay usfor all work performed by new hire and foremen and' that we be al-lowed to update our panel forms and, that we be recalled to work.14 Samoyed Energy indicated on the grievance form that it had notviolated the UMW contract and Hunter signed it The grievance wasnever submitted to arbitration, allegedly because Samoyed refused to signthe back page of the grievance formreiiipliiees didinot have a chance with,the griev-ance and he was going to stay there until he got a job.May testified ' without contradiction that Burke toldtruckdrivers `attempting to deliver coal to the TCH prep-aration plant that they were not to come back until theissuewas settled, and Burke told him that, if necessary,he would shut down other operations in Pike County. Itis 'undisputed that protesting at the Samoyed mine siteand at the low water bridge continued through July 26,and that the employees of TCH and Joboner, includingthe officers of Local 1834, refused to work for their em-ployers during the entire period. t sHiggenbotham testified he and Mare'nko went to Dis-tract 30's office to seek assistance on July 19 when theprotest was reinstituted. Owens testified that he, Ratliff,and Local 1834 President Harris went to, the Samoyedmine `site that day where they allegedly told the protest-ers the dispute should be handled through the contrac-tual grievance procedure rather than by picketing. As in-dicated, supra,'the protesting continued..The record reveals that Local 1834 held a second spe-cial, callmeeting on July 20. District 30 President Justicetestified that he informed the members who attended thata grievance had' been filed, and the members shouldreturn to work. It is undisputed that protesting continuedunabated.At some point prior to July 30, a state court issued atemporary, restraining order with respect to the protest-ing and asection 303damage actionwas instituted byone of the employers. Thereafter, on July 30, Local 1834held a special call meeting. Justice indicated that whenhe informed those attending of the legal actions, and oneof the former. Greasy Creek employees indicated he feltthe protesting should stop, protesting ceased.B. Analysis and Conclusions1. The 8(b)(1)(A) and (2) violationsThe General Counsel contends that District 30 andLocal 1834 violated Section 8(b)(1)(A) by: (1) Becomingparties to a collective-bargaining agreement with Samo-yed at a time when they did not represent any of Samo-yed's employees; and (2) coercing and restraining Samo-yed's employees during the period extending from July11, 1983, until July 29, 1983, by blockingingress andegress to the Samoyed mine, threatening employees withphysical harm, throwing rocks at employees, cutting tele-phone lines to the Samoyedmine,and damaging the ve-hicles owned by Samoyed employees. He contends theRespondents violated Section 8(b)(2) by becoming par-ties to a collective-bargaining agreement containing aunion-security clause at a time when they did not repre-sent a majority of Samoyed's employees.,Throughout the dispute and the hearing, the Respond-ents have taken,the position that the mine located on theGardiner Fork of Greasy Creek is a "union" mine. Whileadmitting that they were unaware of a business relation-ship between the Greasy Creek Coal Company and Sam-15 At some point, the wives of the former Greasy Greek employeesconducted the picketing and/or protesting.I'' 316DECISIONS OF NATIONAL LABOR RELATIONS BOARDoyed, the Respondents claim Samoyed was obligated,before and after signing the UMW contract on July 12,1983, to recognize the Greasy Creek panel and to oper-ate the mine under discussion under union conditions be-cause they are a successor employer within the meaningof the UMW contract. They contend they did not vio-late Section 8(b)(1)(A) and (2) by executing the July 12,1983 agreement with Samoyed because they representedthe 14 former Greasy Creek employees at that time, andthose employees had employment rights at the mine. TheRespondentscontend theycannot beheld to be liable forthe actions of the protesters because the General Counselhas failed to show that the protesters were agents of Dis-trict 30 or Local 1834.a.Contract issuesThe Respondents do not dispute the General Counsel'sclaim thatGarment Workers (Bernhard-Altmann Corp.) V.NLRB,366 U.S. 731 (1961), indicates that a union vio-lates Section 8(b)(1)(A) of the Act if it executes a collec-tive-bargaining agreement with an employer at a timewhen it does not represent a majority of the employer'semployees, and it does not contest the General Counsel'sclaim that the Board's decision inMcKesson Drug Co.,257 NLRB 468 (1981), indicates that a union violatesSection 8(b)(2) of the Actwhen it executes a contractwith an employer, which contains a union-security clauserequiringmembership in a union as a condition of em-ployment, at a time when it does not enjoy majoritystatus among the employer's employees. Instead,it claimsthe above-described cases are inapplicable here becauseSamoyed is the successor of Greasy Creek Coal Compa-ny.The Board has held thatin determining successorshipthe keystone is whether there is substantial continuity ofthe employing industry.Saks Fifth Avenue,247 NLRB1047, 1050 (1980). As noted bycounsel intheir briefs,the Board looks to several factors in determining wheth-er there is sufficient continuity of the employing industryto warrant a finding of successorship. These factors in-cludewhether there is substantial continuity in oper-ations, location, work force, working conditions, supervi-sion,machinery, equipment,methods of production,product, and services.Miami Industrial Trucks, 221NLRB 1223, 1224 (1975).GeorgetownStainlessMfg.Corp.,198 NLRB 234 (1972).The record in the instant case reveals that althoughSamoyed reactivateda coal minepreviously operated byGreasy Creek Coal Company in late June 1983, it had nofinancial dealings with the predecessor company, hirednone of its employees, utilized a differentprocess em-ploying its own machinery and equipment to extractcoal, and utilized entirely different supervision to operatethe mine. It is clear, and I find, that Samoyed is not thesuccessor of Greasy Creek Coal Company.In sum, the record reveals that District 30 entered acontractual relationship with Samoyed at a time when itrepresented none of Samoyed's employees. By engagingin such conduct, I find that District 30 violated Section8(b)(1)(A) of the Act as alleged. Because the contractcontains a union-security clause requiring that Samoyed'semployees join and remain members of the Union as acondition of employment, it is clear, and I find, that byexecuting the contract District 30 also violated Section8(b)(2) of the Act asalleged.Noting that Local 1834 isnot a party to the contract executed on July 12, 1983, Ifind that the General Counsel has failed to prove thatLocal 1834 violated Section 8(b)(l)(A) and (2) of the Actby becoming signatory to a contract with Samoyed.b. Restraint and coercion of Samoyed's employeesParagraph 9 of the amended complaintallegesthat theRespondent, through the acts and conduct of Burke andothers, violated Section 8(b)(1)(A) by: (1) Threateningon July 16, 1983, to inflict damage on Samoyed's proper-ty and employees; and (2) blocking the ingress to andegress from Samoyed'spremiseson July 19, 1983.Ihave found, supra, that Burke informed Samoyedemployee Akers and its superintendent Hunter on July16 that if Samoyed failed to hire the former GreasyCreek employees there would be some heads busted. Ihave also found, supra, that on July 19 and on otherdates the protesters positioned on the road leading to theSamoyed mine site placed crib blocks in the road therebyblocking it. The General Counsel contends the Respond-entsshould be held responsible for the described conductof Burke and the former Greasy Creek employees.The Board has long held that the test for establishingresponsibility for acts on the picket line is that ofcommon law agency. Thus, inSunset Line & Twine Co.,79 NLRB 1487, 1509 (1948), the Board stated:A principal may be responsible for the act of hisagent within the scope of the agent's general au-thority, or the "scope of his employment" if theagent is aservant, even though the principal has notspecifically authorized or indeed may have specifi-cally forbidden the act in question. It is enough ifthe principal actually empowered the agent to rep-resent him in the general area within which theagent acted.In the instantcase,theGeneral Counsel was unable tooffer direct evidence to establish that the Respondentscalled the strike which commenced on July 11. His fail-ure to offer such evidence is not determinative of thequestion of their responsibility, however. As stated bythe Board inMine Workers,83 NLRB 1916, 1918 (1949):A strike call may be given in forthright fashion,or informallyin a mannerwhich is understood bythe initiated. A strike may be as effectively signalledby a simple statement that a employer has refusedto sign a collective bargaining contract when theunion policy is "No contract-no work," as by adirect strike call from the union leadership to theunion members on the failure to reach agreement ona new contract.Moreover, as observed by the General Counsel and theCharging Parties in their briefs, unions can ratify or con-done the actions of picketing members and therebybecome responsible for their acts and conduct by failingto take appropriate steps to curb the unlawful acts of MINE WORKERS DISTR1t T30 (TCH COAL)317theirmembers or by participating, as an entity, in theprotest. SeeU.S. Steel Corp. Y.Mine Workers,598 F.2d363 (5th Cir. 1979).Realistic consideration of the facts in the casesubjudicecauses me to suspect that District 30 instigated theprotest action which commenced on July 11, 1983. Asrevealed, supra,Ratliff, theDistrict - 30 representativewho serviced the Greasy Creek mine when it was oper-ated by Kaminiski, visited themineon several occasionsduring the month of June in an attempt to cause the prin-cipals of Samoyed to sign the UMW contract. When theSamoyed principals remained noncommittal, Ratliff con-tacted their lessor,Kiscaden of TCH, and inquiredwhether TCHwas goingto require Samoyed to sign thecontract, and Kiscaden indicated the decision was onethe Samoyed principals would have to make. During thesame generalperiod,Burke andformer Greasy Creekemployees were visiting the mine to seek employment.Burke indicated during his testimony that he and theother former Greasy Creek employees decided to protestto obtain jobs and their union benefits when Ratliff toldhim that Samoyed was not going to sign a- contract.Noting that the record reveals that District 30 has stead-fastlymaintained that Samoyed was obligated to recog-nize the Greasy Creek panel and operate the mine underunion conditions, I infer that Ratliff was fully aware,when he informed Burke that Samoyed was not going tosign the contract, that his action would cause Burke andthe former Greasy Creek employees to picket to obtaintheir objective.Although the factssummarizedabove might well justi-fy a finding that District 30 instigated the protest whichbegan on July 11, the record evidence which I creditclearly reveals that District 30 President Justice ratifiedand condoned -the protest actions of the former GreasyCreek employees on July 11. By telling Higginbothamand Marenko on that date that they would have to takeback the former Greasy Creek employees and sign theUMW contract or their problems would not go away,Justice clearly placed District 30 in a position which ren-dered it liable for the protest actions of the formerGreasy Creek employees.Although the record fails to reveal that Local 1834 expressly ratified and condoned the protest actions of theformer Greasy Creek employees, the facts elicited duringthe hearing compel a conclusion that Local 1834 mustalso be found to be liable for the actions of the protest-ers.Thus, as indicated, supra, the record reveals that: OnJuly 12, and during the 9-day period extending from July19 through July 27, the hourly employees of TCH, Jo-boner, and Hopkins Creek, all members of Local 1834,honored the picket lines of the protesters despite the factthat their employers were not involved in the dispute;that the only action taken by Local 1834 was the con-duct of two special-call meetings during which Local1834; president Harris and District president Justice, onJuly 20, instructed the members to return to work; andthe admitted fact that Harris and other officers of Local1834 failed themselves to cross the picket line to reportfor work at their respective places of employment there-by signaling the membership that they were to ignore the"back to work" instructions uttered at the meetings. Inthe circumstances of the instant case, I find that the ac-tions taken by Local 1834 were predictably inadequate tocause' its striking members to return to -work" while pro-testing continued. This, coupled with the fact that theLocal participated in the strike as an entity, causes me tofind that Local 1834, as=well as District 30, is liable forthe actions of the protesting former Greasy Creek em-ployees, who are also members of Local 1834. SeeMineWorkers,supra;U.S. Steel Corp v.Mine Workers,supra,andTurnkey Constructors v. Cement Masons Local 685,580 F.2d.798 (5th Cir. 1978).16,For the reasons stated, I find that the Respondents vio-lated Section 8(b)(1)(A) on July,16, 1983, by threateningto bust some heads if the former Greasy Creek employ-ees were not hired by Samoyed, and by blocking ingressand egress to the Samoyed premises on July 19, 1983.2.The secondary picketingParagraph 10 of the amended complaint alleges thatthe Respondent violated Section 8(b)(4)(i)(ii)(B) of theAct by: (1) Picketing the facilities of TCH and Jobonersince July 12, 1983; and (2) threatening about July 18,1983, to picket TCH, Joboner, and unnamed employersin Pike County, Kentucky.Uncontroverted evidence in the record reveals that theformer Greasy Creek panel members protested at thelow water bridgeleadingto the TCH preparation facilityand on the road leading to Joboner on July 12 and fromJuly 18 through July 26 or 27, 1983. It is undisputed thatthe protesters originally encouraged the employees ofTCH and Joboner to honor their picket lines by indicat-ing they were protesting to cause Samoyed to sign theUMW contract and hire the former Greasy Creek em-ployees, and, after the contract was signed on July 12,they requested that their fellow union members honortheir picketlinesbecause Samoyed had not hired them.The record further reveals that Burke informed TCHgeneral managerMay on May 19 that the former GreasyCreek employees intended to picket at the low, waterbridge until Samoyed agreed to hire them,andhe toldMay, if necessary, they would shut down other namedemployers in Pike County.Section 8(b)(4) of the Act makes it an unfair laborpractice for a union(i) to engage in, or to induce or encourage anyindividual ... to engage in, a strike or a refusal inthe course of his employment to use, manufacture,process, transport, or otherwise handle or work on16With respect to Chester Burke, the General Counsel and the Charg-ing Parties claim theRespondents should be held to be liable for Bucke'sconduct becausehe was a none committeemanwhen Greasy Creek CoalCompany abandoned the mine in April 1983, and he represented himselfto be amine committeemanwhen he spoke with Akers and Hunter andwhen he, at Ratliff 's request,signed thegrievance filed on July 18, 1983.The Respondents argue that while actively employed mine committee-men are agentsof the Union, art. XXIII,sec. (a) of the UMW contractspecifically provides that mine committeemen "should be eligible to serveas a committeemember only so long as hecontinuesto be an Employeeof said mine who is not inlayoff," andas Burke wasin layoff status fromApril 1993 forward,I cannotfind the Respondents are liable for his con-duct. Having found the Respondents are liable for the picketing and con-duct of the pickets on other grounds, I see no need to resolve the issue 318DECISIONS OF NATIONAL LABOR RELATIONS BOARDany goods, articles, materials, or commodities or toperform any services; or (ii) to threaten, coerce, orrestrain any person . . . where in either case anobject thereof is:during the period described above, the Respondents vio-lated Section 8(b)(4)(i)(ii)(B) of the Act as alleged.IronWorkers Local 1 (Colt Construction),245NLRB 132(1979), and cases cited therein.(B) forcing or requiring any person to ceaseusing,selling,handling, transporting, or other-wise dealing in the product of any other produc-er, processor, or manufacturer, or to cease doingbusinesswith any other person ...Provided,That nothing contained in this clause (B) shall beconstrued to make unlawful, where not otherwiseunlawful, any . . . primary picketing.InTeamsters Local 126 (Ready Mixed Concrete),200NLRB 253, 254 fn. 6 (1972), the Board discussed themeaning of the terms"inducement or encouragement ofindividuals" and "coercion or restraint of persons" stat-ing:Picketing constitutes "inducement or encourage-ment" of individuals within the meaning of Section8(b)(4)(i)(B) and "coercion or restraint" of personswithinthemeaningofSection8(b)(4)(ii)(B),N.L.R.B. v. International Hod Carriers, Local 1140[Economy Farms],285F.2d 397 (C.A. 8), cert.denied 366 U.S. 903;N.L.R.B. v. Plumbers Union ofNassau County, Local 457 [Bomat Plumbing & Heat-ing], 299 F.2d 497 (C.A. 2). It is likewise well settledthat a threat of picketing or a work stoppage violatesSection 8(b)(4)(ii)(B).N.L.R.B. v. Highway TruckDrivers and Helpers, Local No. 107 [Riss & Co.],300F.2d 317 (C.A.3);Local 810, International Brother-hood of Teamsters (Fein Can Corp.),131NLRB 59,enfd. 229 F.2d_ 636 (C.A. 2). The Board and thecourts have also uniformly held that successful in-ducement or encouragement of workmen to ceaseperforming services necessarily restrains or coercestheir employer.NLRB, v. Local 3, InternationalBrotherhood of ElectricalWorkers [New York Tele-phone Ca],325 F.2d 561 (C.A. 2).Having found that both the Respondents are responsi-ble for the acts and conduct of the protesting formerGreasy Creek employees, it is clear, and I find, that byinducing and encouraging employees of secondary em-ployers TCH and Joboner to engage in a strike or a re-fusal to perform work for their employers, and by threat-ening to picket and by picketing TCH and JobonerCONCLUSIONS OF LAW1.TCH, Joboner, and Samoyed are employers en-gaged in commerce or in an industry affecting commercewithin the meaning of Section 2(2), (6), and (7) of theAct.-2.The Respondents are labor organizations within themeaningof the Act.3.By executing a collective-bargaining contract withSamoyed at a time when it did not represent an un-coerced majority of Samoyed's employees, District 30violated Section 8(b)(1)(A) of the Act.4.By blockingingressto and egress from the Samoyedmineon July 19,1983, and on other dates, and by threat-ening to bust the heads of Samoyed employees if Samo=yed failed to hire former Greasy Creek employees theRespondents violated Section 8(b)(1)(A) of the Act.5.By becoming signatory to a contract with Samoyedwhich containeda union-security clause requiring em-ployees to join and remain members of the Union at atime when it did not enjoy majority statusamong Samo-yed's employees, District 30 violated Section 8(b)(2) ofthe-Act.6.By inducing and encouraging the employees of sec-ondary employers TCH and Joboner to strike or torefuse to perform any services for their employers andby threatening to picket and by picketing TCH and Jo-boner, all with the object of forcing TCH and Jobonerto cease doing business with each other and with Samo-yed to cause Samoyed tosignthe UMW contract andhire the former employees of Greasy Creek Coal Co.,theRespondents violated Section 8(b)(i)(ii)(B) of theAct.THE REMEDYHaving found that Respondent District 30 has engagedin and is'engagingin unfair labor practices in violation ofSection 8(b)(1)(A) and (2) and 8(b)(4)(i)(ii)(B) and thatRespondent Local' 1834 has engagedin and is engagingin unfair labor practices in violation of Section 8(b)(1)(A)and 8(b)(4)(i)(ii)(B), I find it necessary to order that theycease anddesist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.{Recommended Order omitted from publication.]